      Case 2:19-cv-00313-RMP           ECF No. 20   filed 08/06/20     PageID.231 Page 1 of 2



1

2                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


3                                                                    Aug 06, 2020
4
                                                                          SEAN F. MCAVOY, CLERK




5                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
6

7     ANNA LASKO,
                                                      NO: 2:19-CV-313-RMP
8                                 Plaintiff,
                                                      ORDER GRANTING STIPULATED
9           v.                                        MOTION TO DISMISS WITH
                                                      PREJUDICE
10    KRYSTAL BITZER; ROMAN
      MAIER; SPOKANE COUNTY; and
11    DOES 1-X,

12                                Defendants.

13

14         BEFORE THE COURT is the parties’ Stipulated Motion for Dismissal with

15   Prejudice, ECF No. 19. Having reviewed the Motion and the record, the Court finds

16   good cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

17         1. The Stipulated Motion for Dismissal with Prejudice, ECF No. 19, is

18               GRANTED.

19         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

20               costs to any party.

21         3. All pending motions, if any, are DENIED AS MOOT.



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 2:19-cv-00313-RMP     ECF No. 20    filed 08/06/20   PageID.232 Page 2 of 2



1          4. All scheduled court hearings, if any, are STRICKEN.

2          IT IS SO ORDERED. The District Court Clerk is directed to enter this

3    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

4    close this case.

5          DATED August 6, 2020.

6
                                                s/ Rosanna Malouf Peterson
7                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
